DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the post” is associated with the sliding platform or the actuator button. The claim states that either can be the post, so it is unclear what structure is being referred to when detailing “the post” and therefore what structure attaches what elements together.

Claim 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how many opening are located on the lace glider slider. Claim 3, from which claim 8 depends, requires a lace aperture and claim 8 requires an opening to accommodate a lace. Are there two different openings on the lace glider and if so how do they relate to each other?

Claim 9 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how many lace openings/apertures are being claimed. Claim 1, from which claim 9 depends, requires the sliding assembly to have a first lace aperture and claim 9 requires an opening to accommodate a lace. It is unclear if two separate openings/apertures are being claimed and how they relate to one another.

Claim 15 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what structure is required of the tensioning system to read on the limitation “the lace is routed through various guides provided on a helmet liner”. Is applicant additionally claiming a helmet liner or just the capability of the lace to be used with/on a helmet liner? Further, it is unclear what “a lace loop” is and what it is structurally associated with: the lace, the tensioning system, and/or the liner?

Claim 16 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear in the limitations “the first aperture button, the first spring, and the first lace guide being on an opposing side of the track slide” and “the second aperture button, the second spring, and the second lace guide being on an opposing side of the track slide” what is the “opposing side” to?

Claim 16 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the first lace guide” and “the second lace guide” are, there is no antecedent basis for these limitations in the claim and it is unclear if additional structure is being claimed or if these should read “the first lace guide slider” and “the second lace guide slider”. The examiner is interpreting this limitations to require further structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12 and 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen (US 8,365,363).
 	In regard to claim 1, Chen teaches a lace tensioning system comprising: a track slide having a first slot and a second slot (see annotated figure below), first and second ratcheted tracks on a predetermined side of the track slide and on opposing edges of the first slot (see annotated figure below), third and fourth ratcheted tracks on the predetermined side of the track slide and on opposing edges of the second slot (see annotated figure below), the first slot and the second slot being separated by a divider (see annotated figure below); a first sliding assembly slidingly attached to the track slide and having a first lace aperture and fifth and sixth ratcheted tracks (fifth and sixth tracks are 420 as seen in figures 3 and 4: column 7, lines 8-24), the fifth and sixth ratcheted tracks releasably and slidingly engaging the first and second ratcheted tracks (figures 3 and 4: column 7, lines 8-24), respectively, the first sliding assembly being responsive to a first force to separate the fifth and sixth ratcheted tracks from the first and second ratcheted tracks to allow the first sliding assembly to move freely along the first slot (figures 3 and 4: column 7, lines 8-24); and a second sliding assembly slidingly attached to the track slide and having a second lace aperture and seventh and eighth ratcheted tracks (figures 3 and 4: column 7, lines 8-24), the seventh and eighth ratcheted tracks releasably and slidingly engaging the third and fourth ratcheted tracks, respectively (figures 3 and 4: column 7, lines 8-24), the second sliding assembly being responsive to a second force to separate the seventh and eighth ratcheted tracks from the third and fourth ratcheted tracks to allow the second sliding assembly to move freely along the second slot (figures 3 and 4: column 7, lines 8-24). 

    PNG
    media_image1.png
    542
    673
    media_image1.png
    Greyscale


 	In regard to claim 2, Chen teaches wherein the first sliding assembly further comprises a platform, the platform having the fifth and sixth ratcheted tracks (see annotated figure above).  

 	In regard to claim 3, Chen teaches wherein the first sliding assembly further comprises a lace glide slider (portions 433, 436), an actuator button (410) and a spring (elastic spring: 450, figure 6), the lace glide slider having the first lace aperture and being between the actuator button and the track slide (aperture is one of 436), the spring (450) being between the actuator button (410) and the platform (320 and 200).  

 	In regard to claim 4, Chen teaches wherein application of the first force to the actuator button urges the first sliding platform away from the track slide to separate the fifth and sixth ratcheted tracks from the first and second ratcheted tracks (see figures 3 and 4).  

 	In regard to claim 5, Chen teaches wherein the spring returns the fifth and sixth ratcheted tracks into engagement with the first and second ratcheted tracks when the force is removed from the actuator button (see figures 3 and 4: column 7, lines 8-24).  

 	In regard to claim 8, Chen teaches wherein the lace guide slider (433, 436) comprises an opening to accommodate a lace (see one of openings: 436).  

 	In regard to claim 9, Chen teaches wherein the first sliding assembly comprises an opening to accommodate a lace (assembly 400 has openings to accommodate a lace 436, 437).  

 	In regard to claim 10, Chen teaches further comprising a track cover on the predetermined side of the track slide and substantially covering the track slide (cover plate: 320 see figures 2-4).  

 	In regard to claim 11, Chen teaches wherein the track cover (320) comprises a support arm having a plurality of fastening nubs located near or at a distal end of the support arm (see arm on each side of center divider that has nubs 321: figure 2).  

 	In regard to claim 12, Chen teaches wherein the track cover (320) comprises at least one opening to accommodate a lace (see figure 1, 3 and 4 side opening to accommodate lace/strap).  

 	In regard to claim 14, Chen teaches wherein the track cover further comprises a lace access opening (see figure 1, 3 and 4 side opening to accommodate lace/strap).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,365,363).
 	Chen teaches a tensioning system as described above in claims 1 and 10. However, Chen teaches the track slide comprising the fastening aperture and the track cover comprising the fastening nub, which is the reverse of what is being claimed.
 	In regard to claim 13, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the fastening aperture on the track cover and the fastening nub on the track side, since a mere reversal of parts is held to be an obvious modification (see MPEP 2144.04 VI) and one having ordinary skill in the art would be able to determine the proper placement of corresponding fastening elements as desired for end use.

 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,365,363) in view of Maloney (US 10,588,374).
 	Chen teaches a tensioning system as described above in claim 1. Further, Chen teaches a first end of the lace/strap (right end) being secured to the first lace aperture and a second end of the lace/strap (left end) being secured to the track slide (see figure 2 detailing the lace/strap ends: 100 secured to the lace apertures/holes: 436 and therefore secured to the track slide via 400); and wherein movement of the first sliding assembly toward the divider tightens the lace/strap (see figure 3 detailing a looser/bigger strap and figure 4 with the assembly closer to the slider and creating a tighter/smaller strap). However, Chen fails to teach the lace being routed through various guides provided on a helmet liner, and a lace loop in the helmet liner.  
 	In regard to claim 15, Maloney teaches a lace tensioning system for a helmet liner, wherein the lace has a first and second end that are attached to the tensioning system and then routed through various guides provided on a helmet liner to forms a lace loop in the helmet liner (see figures 25 and 26 lace loops through guides in liner).  
	 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the lace tensioning system of Chen with the lace routing through a helmet liner as taught by Maloney, since the lace tensioning system of Chen routing through a helmet liner would provide adjustment of the helmet liner around a user’s head as needed for a proper fit.

Allowable Subject Matter
Claims 6-7 and 16-20 are allowed prior art but are rejected under 35 USC 112 2nd paragraph rejection as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Fang (US 6,314,587) and Fang (US 6,219,851) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732